Citation Nr: 1537745	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chronic right shoulder strain.

2.  Entitlement to a rating higher than 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to April 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran presented testimony in support of her claim before the undersigned VLJ.

In this decision, the Board is granting an increased rating for the Veteran's right shoulder.  As the record requires additional development, the issue of whether she is entitled to an even higher rating for the shoulder is REMANDED to the Agency of Original Jurisdiction (AOJ), along with the other issue on appeal. 


FINDING OF FACT

The Veteran's right shoulder disability manifests with painful motion and loose movement.


CONCLUSION OF LAW

The criteria are met for a 20 percent rating for chronic right shoulder strain.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5299-5203 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file.  The Veteran was also provided VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has alleged an increase in her symptoms since the last was conducted, in February 2014, which requires the Board to remand for an updated examination report.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As mentioned above, the issue of whether her right shoulder is entitled to an even higher rating than assigned in this decision is being remanded for further development.  Therefore, she is not prejudiced by the Board's action to grant this award based on the evidence of record.


Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's right shoulder is currently rated as 10 percent disabling under DC 5299-5203, which pertains to impairment of the clavicle or scapula.  38 C.F.R. § 4.71a (2015); see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  Under this code, malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  Nonunion with loose movement warrants a 20 percent rating, as does dislocation.  38 C.F.R. § 4.71a, DC 5203.

The Board finds that she is entitled to a 20 percent rating under DC 5203 for loose movement, which is the highest rating available under DC 5203.  Id.  During the December 2011 VA examination, the crank apprehension and relocation test was positive, which shows instability.  She also complained during the February 2014 VA examination that it pops and cracks.  During her June 2015 hearing, she indicated that it feels like it is popping out of the socket.  

The current evidence does not support a 30 percent rating.  The evidence does not show impairment of the humerus or ankylosis of scapulohumeral articulation, thus DCs 5202 and 5200 are not applicable.  

The record does reveal limited motion.  DC 5201 pertains to limited motion of the arm.  Under this code, a 20 percent rating is assigned when the arm can only be lifted to shoulder level.   A 30 percent rating is assigned when the dominant (major) arm-which, here, is the Veteran's right arm-can only be lifted midway between the shoulder and the side.  A 40 percent rating is assigned when the dominant arm can only be lifted to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The record reveals that she has limited motion in the right arm, but is able to flex to 170 degrees, which exceeds the criteria for even a 20 percent rating.  The Veteran has alleged that she has additional functional loss during flares, but the evidence does not currently show that such additional loss meets the criteria for a 30 percent rating.  This will be developed on remand.

The Board does not find that referral for extraschedular consideration is warranted at this time.  The evidence does show remaining symptomatology, including that her right arm is sometimes numb, and that her shoulder feels like it grinds or has gravel inside it.  To the extent that these symptoms are separate and distinct, they should be separately rated.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Evidence pertinent to this issue will be developed upon remand.  

Rice considerations 

When the evidence suggests that a Veteran's service-connected disabilities cause unemployability, then a claim for a total rating due to individual unemployability is considered to be a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Here, the Board does not find that a claim has been raised.  The Veteran has indicated that her shoulder impacts her ability to do her job, but the latest evidence shows that she is still working, and there is no indication of a light duty status.


ORDER

A 20 percent rating is granted for chronic right shoulder strain. 


REMAND

The Veteran's right shoulder and lumbar spine claims are remanded for further development.

In regard to her shoulder, she has complained that her right arm and hand is often totally numb.  She has been diagnosed with impingement syndrome, but no opinion has been offered as to whether her shoulder causes the arm and hand numbness.  Further, the previous VA examinations show positive findings after various diagnostic tests, but did not offer any opinions as to the meaning the Board should attach to those findings, including as to how these findings may inform  an analysis of her functional loss.  A discussion of the impact of flares on her functionality must also be obtained, which includes an attempt to opine retroactively to the beginning of the appeal period.  The Board notes that the Veteran's shoulder appeared significantly impaired during her June 2015 hearing, and that she was unable to shake hands with her right arm.  A discussion as to whether her motion is so limited so as to be the equivalent of ankylosis must be provided.

In regard to her back, she has alleged an increase in severity of her symptoms, and that her symptoms are impacted by flares.  An updated examination must be obtained.

Further, an attempt should be made to obtain more relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her lumbar spine and right shoulder, and make arrangements to obtain all records, including updated treatment records, that are not already associated with the claims file.

Specifically ask for authorization to obtain records from St. Joseph's Outpatient clinic and from the Outpatient Clinics in College Station and Rock Prairie.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of her right shoulder.  The VA examiner is asked to review the record prior to the examination, and to conduct a complete examination, including all diagnostic tests, and to take a detailed history of her symptoms.
  
Regarding shoulder diagnostic testing, the examiner is asked to explain the significance of all positive test results, and to also explain the significance of the positive tests from the previous examinations (that is, the Hawkin's impingement test, crossbody adduction test, the empty can test, the lift-off subscapularis, and the crank apprehension and relocation test).

She has complained of occasional arm and hand numbness, and the examiner is specifically asked to address this symptoms, or to make the necessary consultation requests if unable.  

The Veteran alleges that she has stiffness, weakness, pain, cracking, and popping of the shoulder, and that it feels like it is dislocating.  During flares, she complained that her symptoms increase in severity.  The examiner is asked to review the previous evidence and to take a detailed history from the Veteran and offer an opinion, for the entire appeal period (since March 2010), as to the extent of functional loss due to these symptoms, and due to increased symptoms due to flares.  This opinion should be provided in terms of actual measurements or ranges, if possible; if not possible, then the examiner is asked to attempt to provide an idea of the extent of the symptoms during a flare and the type of functional loss experienced (i.e., how grinding shoulder would impact motion; if abduction or rotation are also limited, what actions would that impact).  

As an example, the undersigned observed that the Veteran was unable to shake hands with her right arm.  The examiner is specifically asked whether her stiffness and increased symptoms during flares are so severe so as to be the equivalent of ankylosis, and if so, whether it would be considered favorable, intermediate between favorable and unfavorable, or unfavorable.  

The examiner is asked to document any impairment of the humerus.

3.  Schedule the Veteran for an appropriate examination for a report on the current severity of her lumbar spine.  The examiner is asked to review the record prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.

The examiner is asked to take range of motion measurements, and also to provide an opinion on additional limitation of motion during flares or after overuse.  The Veteran alleges that she is very stiff in the morning, and that it takes a period of time before feeling capable of movement.  The examiner is therefore asked to take a detailed history of the Veteran's symptoms, and attempt to provide an opinion as to additional functional loss for the entire period under appeal (since March 2010).  
This opinion should be provided in terms of actual measurements or ranges, if possible; if not possible, then the examiner is asked to attempt to provide an idea of the extent of the symptoms during a flare and the type of functional loss experienced (i.e., would the flare impact motion in all directions, or some more than others; if she has less movement than normal, which was found at the February 2014 VA examination, explain how she has less movement and how that would impact her ability to perform activities of daily living and for her employment.)

The examiner is asked if she has abnormal spinal curvature or abnormal gait as due to guarding or muscle spasm.  The Veteran has complained of pain occasionally going into her legs, and the examiner is asked to address this symptom, and to check for any other neurological abnormalities.  She complained of urinary frequency and urgency during the December 2011 VA examination, but it is not clear that this was attributed to her spine.  If so, a urological opinion should also be obtained.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


